


AMENDMENT NO. 1 TO

RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT, dated as of July 20,
2012 (this “Amendment”), is among MYLAN PHARMACEUTICALS INC. (“MPI”),
individually and as initial servicer (in such capacity, the “Servicer”), MYLAN
SECURITIZATION LLC (“Seller”), MARKET STREET FUNDING LLC (“Market Street”), as a
conduit purchaser, WORKING CAPITAL MANAGEMENT CO., LP (“WCMC”), as a conduit
purchaser, VICTORY RECEIVABLES CORPORATION (“Victory”), as a conduit purchaser
(each of Market Street, WCMC and Victory in the capacity of a conduit purchaser,
individually, a “Conduit Purchaser” and collectively, the “Conduit Purchasers”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a committed purchaser, MIZUHO
CORPORATE BANK, LTD. (“Mizuho”), as a committed purchaser, SUNTRUST BANK
(“SunTrust”), as a committed purchaser, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH (“BTMUNY”), as a committed purchaser (each of PNC, Mizuho,
SunTrust and BTMUNY in the capacity of a committed purchaser, individually, a
“Committed Purchaser” and collectively, the “Committed Purchasers” and
collectively with the Conduit Purchasers, the “Purchasers”), PNC, as a purchaser
agent, Mizuho, as a purchaser agent, SUNTRUST ROBINSON HUMPHREY, INC. (“STRH”),
as a purchaser agent, BTMUNY, as a purchaser agent (each of PNC, Mizuho, STRH
and BTMUNY in the capacity of a purchaser agent, individually, a “Purchaser
Agent” and collectively, the “Purchaser Agents”), BTMUNY, as agent on behalf of
the Secured Parties (in such capacity, the “Agent”), and PNC, as an issuer of
Letters of Credit (in such capacity, the “LOC Issuer”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement, dated as of February 21, 2012 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Agreement”);
WHEREAS, concurrently herewith, MPI and Seller are entering into that certain
Amendment No. 1 to Purchase and Contribution Agreement, dated as of the date
hereof (the “Sale Agreement Amendment”);
WHEREAS, concurrently herewith, MPI, Seller, the Purchasers, the Purchaser
Agents, the Agent and the LOC Issuer are entering into that certain Amendment
Fee Letter, dated as of the date hereof (the “Amendment Fee Letter”); and
WHEREAS, the parties hereto wish to amend the Agreement upon the terms hereof.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), each of the parties
hereto hereby agree as follows:
A G R E E M E N T:

1

--------------------------------------------------------------------------------




1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Agreement.
2.    Amendments. The Agreement is hereby amended as of the date hereof as
follows:
(a)    Section 7.3(i) of the Agreement is hereby amended by replacing the amount
“$6,000,000” where it appears therein with the amount “$8,000,000”.
(b)    The definition of “Purchasers’ Total Commitment” set forth in Appendix A
to the Agreement is hereby amended by replacing the amount “$300,000,000” where
it appears therein with the amount “$400,000,000”.
(c)    The amount specified as the “Commitment” for each Committed Purchaser as
set forth below its signature to the Agreement is hereby amended to be the
amount set forth below such Committed Purchaser’s signature to this Amendment.
3.    Representations and Warranties. Each of Seller, MPI, the Servicer and
Performance Guarantor represents and warrants to each of the other parties
hereto as of the date hereof, both before and immediately after giving effect to
this Amendment, as follows:
(a)    The representations and warranties made by it in the Agreement and each
of the other Transaction Document to which it is a party are true and correct
both as of the date hereof and immediately after giving effect to this
Amendment, the Sale Agreement Amendment and the Amendment Fee Letter.
(b)    The execution and delivery by it of the Sale Agreement Amendment, the
Amendment Fee Letter and this Amendment, as applicable, and the performance of
its respective obligations under this Amendment, the Agreement (as amended
hereby), the Amendment Fee Letter, the Sale Agreement (as amended by the Sale
Agreement Amendment), each as applicable, and the other Transaction Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Agreement (as amended hereby), the Sale Agreement (as amended by the Sale
Agreement Amendment), the Amendment Fee Letter and the other Transaction
Documents to which it is a party are its valid and legally binding obligations,
enforceable in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally.
(c)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, or would occur as a result of this Amendment, the Sale Agreement
Amendment, the Amendment Fee Letter or the transactions contemplated hereby or
thereby.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date first above written upon satisfaction of the following conditions
precedent:
(a)    Execution of Amendment. The Agent shall have received a counterpart of

2

--------------------------------------------------------------------------------




this Amendment duly executed by each of the parties hereto.
(b)    Execution of Sale Agreement Amendment. The Agent shall have received a
counterpart of the Sale Agreement Amendment duly executed by each of the parties
thereto.
(c)    Execution of Amendment Fee Letter. The Agent shall have received a
counterpart of the Amendment Fee Letter duly executed by each of the parties
thereto.
(d)    Amendment Fee. Each of the Purchaser Agents shall have received, in
accordance with the terms of the Amendment Fee Letter, the amounts owing to it
under the Amendment Fee Letter.
(e)    No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing either before or immediately after giving effect to
this Amendment.
(f)    Representations and Warranties True. The representations and warranties
of Seller, MPI and the Servicer contained in the Agreement, and of Seller, MPI,
the Servicer and Performance Guarantor contained in this Amendment, in each case
shall be true and correct both as of the date hereof and immediately after
giving effect to this Amendment.
5.    Reference to and Effect on the Agreement and the other Transaction
Documents.
(a)    Each reference in the Agreement to “this Agreement,” “herein,” “hereof”
and words of like import and each reference in the other Transaction Documents
to “Receivables Purchase Agreement”, “Purchase Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement shall mean and be a
reference to the Agreement, as amended hereby.
(b)    Each of the Agreement and the other Transaction Documents (except as
specifically amended herein) is hereby ratified and confirmed in all respects by
each of the parties hereto and shall remain in full force and effect in
accordance with its respective terms.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or amendment to any
right, power or remedy of the Agent, any Purchaser, any Purchaser Agent or the
LOC Issuer under, nor constitute a waiver of or amendment to, any other
provision or condition under any Transaction Document.
(d)    To the extent that the consent of any party hereto, in any capacity, is
required under any Transaction Document or any other agreement entered into in
connection with any Transaction Document with respect to any of the amendments
set forth herein, such party hereby grants such consent.
6.    Transaction Document. This Amendment shall be a Transaction Document under
(and as defined in) the Agreement.

3

--------------------------------------------------------------------------------




7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Seller, the Servicer, MPI, the Purchasers, the Purchaser Agents,
the LOC Issuer and the Agent, and their respective successors and assigns.
8.    Costs and Expenses. The Seller agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses incurred by or on behalf of Agent,
each Purchaser, each Purchaser Agent and the LOC Issuer in connection with the
preparation, negotiation, execution and delivery of this Amendment, the Sale
Agreement Amendment and the Amendment Fee Letter, and any other documents to be
delivered in connection herewith or therewith, including, reasonable attorneys’
fees and expenses of a single counsel.
9.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.
11.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
12.    Reaffirmation of Performance Guaranty. After giving effect to this
Amendment, the Sale Agreement Amendment and the Amendment Fee Letter, and the
transactions contemplated hereby and thereby, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.


[Signatures Follow]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


MYLAN PHARMACEUTICALS INC.,
individually and as initial Servicer




By: /s/ Brian Byala    
Name: Brian Byala
Title: Treasurer






MYLAN SECURITIZATION LLC,
as Seller




By: /s/ Brian Byala    
Name: Brian Byala
Title: Manager







    S-1    
Amendment No. 1 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------






VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser




By: /s/ David V. DeAngelis    
Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for the BTMU Group




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser




By: /s/ Lillian Kim    
Name: Lillian Kim
Title: Director


Commitment of Committed Purchaser: $100,000,000

    S-2    
Amendment No. 1 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC,
as a Conduit Purchaser




By: /s/ Evelyn Echevarria    
Name: Evelyn Echevarria
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the PNC Group




By: /s/ William P. Falcon    
Name: William P. Falcon
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser and as an LOC Issuer




By: /s/ Mark Falcione    
Name: Mark Falcione
Title: Senior Vice President


Commitment of Committed Purchaser: $100,000,000

    S-3    
Amendment No. 1 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------




SUNTRUST ROBINSON HUMPHREY, INC.,
as Purchaser Agent for the SunTrust Group




By: /s/ Emily Shields    
Name: Emily Shields
Title: Vice President




SUNTRUST BANK,
as a Committed Purchaser




By: /s/ Michael Maza    
Name: Michael Maza
Title: Senior Vice President


Commitment of Committed Purchaser: $100,000,000

    S-4    
Amendment No. 1 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------




WORKING CAPITAL MANAGEMENT CO., LP, as a Conduit Purchaser




By: /s/ Shinichi Nochiide    
Name: Shinichi Nochiide
Title: Attorney-in-Fact




MIZUHO CORPORATE BANK, LTD.,
as Purchaser Agent for the Mizuho Group




By: /s/ Bertram Tang    
Name: Bertram Tang
Title: Authorized Signatory




MIZUHO CORPORATE BANK, LTD.,
as a Committed Purchaser




By: /s/ Bertram Tang    
Name: Bertram Tang
Title: Authorized Signatory


Commitment of Committed Purchaser: $100,000,000



    S-5    
Amendment No. 1 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------




Acknowledge and Agreed to:




MYLAN INC.,

as Performance Guarantor




By: /s/ Brian Byala
Name: Brian Byala
Title: Senior Vice President, Treasurer

    S-6    
Amendment No. 1 to

Receivables Purchase Agreement

